Clark, J.
(dissenting): This case resembles much that of Carr v. Colee, at this Term, an investigation of the same fraud being asked, and it is unnecessary to repeat the reasons given in the dissenting opinions filed in that case. In this case the plaintiffs claim under an assignment executed in accordance with the laws heretofore in force in this State, which in this respect legislature after legislature, including the present one, has declined to alter. The plaintiffs contend that such assignment is valid, and that their *273rights are not affected by the pretended “ assignment law” which after being defeated on its passage in the present G-eneral Assembly was surreptitiously and fraudulently procured to be signed by a deception practiced on the Speakers. The action was dismissed below on the ground that, taking the allegations to be true — and indeed they were not seriously controverted on the argument — the Court had no jurisdiction to right this great wrong and fraud.
Without passing upon the doubtful question whether the validity of the statute can be properly questioned in the somewhat collateral way in which it is presented in this case, I cannot concur in the reasons given for the decision by the Court. It would seem that certainly the Speakers of the two Houses should have been allowed to testify that this fraud had been practiced on them and that their signatures had not been knowingly and intentionally placed to a bill which they knew had not been passed, but which had been defeated. This was due to them, to the legislature and to the people. The people are entitled, as a sacred and inviolable right, to be governed by no laws save those enacted by their representatives duly and legally assembled. The act of a corrupt and hired villian, whose proper place is in the penitentiary, should by no process of reasoning or refinement of logic be imposed on the people, in express contradiction to a vote of their General Assembly. The power of consolidated wealth, acting through the channel of a- purchased and hireling lobby, is a growing evil in all American legislation. The solemn and unmistakable issue in this case, brushing aside all technicalities, is simply this: Shall the law be what the Representatives of the people declare it shall be, or shall the will of powerful and menacing combinations of capital, acting through the lobbyists, with which they everywhere assail legislative action, override and be substituted for the popular will ? To a *274fearful extent this has been the result in Congress and in many State- legislatures, but by more devious methods. This is the first instance in which one of these combinations, failing to secure its end by injhbencing legislation in the usual mode, has boldly and cynically defied the action of the General Assembly and set aside its negative vote by fraudulently substituting the defeated bill as a genuine one, and procuring the unintentional signatures of the Speakers. For the first time in American history accumulated capital and its hirelings have dared to take so bold a step. ' -.
We are asked to say that such action is beyond the power of the Courts. The plaintiffs have no power to call the Legislature together, and they may be unable to satisfy the Governor that their wrongs, great as they are, are sufficient to tax the public with the expensive precedent of re-summoning the legislature whenever the fraud of a lobbyist is discovered. There is an easy, a cheap and speedy remedy by setting aside the signatures, as fraudulent, upon the testimony of the Speakers to that effect and the verdict óf a jury. Upon the verdict of a jury, every man is dependent for the protection of his property, his reputation, his liberty and his life. Surely it is a competent tribunal to decide whether the signatures to a piece of paper were knowingly and intentionally affixed by the Speakers with the assent of their respective Houses, or whether the bill had been defeated on its attempted passage and notwithstanding such defeat the signatures and certificate of the Speakers had been thereafter procured by a bold and shameless fraud. Reduced to its last analysis, the question is simply whether legislatures shall legislate, and whether the time-honored institution of “twelve good men and true” shall be trusted to declare, upon the testimony of the presiding officers of the two Houses, that a *275gross fraud was perpetrated on them in procuring their signatures to a bill which had not been enacted by the two Houses, but had been tabled.
This is not a conflict of authority between the legislature and the Court, nor is the Court asked to go behind the authenticated declaration by the legislature of any action it has taken. The very question to be investigated is whether the legislature authorized such authentication. The demurrer admits that it did not. The Court is simply asked to say which it will regard as valid, — the action of the legislature itself in voting down this bill, or that of a lobbyist in afterwards, by fraud, procuring the unintenal and untrue certificate of the speakers that it had passed.
This is not an occasion when public policy or individual rights can tolerate the suppression of an investigation. The investigation should be full, free and searching. “ The lights should be turned on ” — not off. No one who is honest and pure and of good repute need fear an investigation. Others have no claim to be protected from it.